Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 18-20, drawn to a method of assembling an overcap assembly, classified in B65D83/206.
II. Claims 1-17, drawn to a trigger overcap assembly, classified in B65D83/206.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case both the process as claimed can be practiced by another and materially different apparatus and the apparatus as claimed can be used to practice another and materially different process. The independent apparatus claims call for two or more flanges extending downwardly from the cap which flanges are not required in method claim 18 wherein the method of claim 18 can be performed by a distinctly different apparatus such as an apparatus with flanges in the sidewall of the cap that do not extend downwardly as shown at the connection of trigger 16 to cap 11 in JP 2008174280. Also, the apparatus of claims 1 and 12 do not require the cap and trigger be seated simultaneously where the apparatus of claims 1 and 12 can be used to practice another and materially different process such as a process which includes the sequential seating of the cap and trigger.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;

(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);

(d)    the prior art applicable to one invention would not likely be applicable to another invention.
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Justin D. DeAngelis on 08/17/2022 a provisional election was made with traverse to prosecute the invention of apparatus group II, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
The amendment filed 05/10/2021 as a continuation of parent application 16/552,601 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Specification paragraphs 11-13 have been substantially rewritten when compared to the originally filed specification in parent application 16/522,601 and paragraphs 14-16 have been added to the originally filed specification in parent application 16/522,601. The originally filed specification in parent application 16/522,601 did not include any description of the flanges having any sides or faces directed in any particular direction or orientation. Wherein stating that groove or grooves are disposed on an outer face or an outwardly facing side of the flange as is currently disclosed in paragraphs 12 and 15 is considered new matter not disclosed in parent application 16/522,601.
Also, no description of the knubs or groves being rounded was found in the originally filed specification in parent application 16/522,601. Wherein stating that the knubs and grooves are rounded as is currently disclosed in paragraphs 12 and 15 is considered new matter not disclosed in parent application 16/522,601.
Additionally, a method or process is generally considered as including distinctly defined steps and although the originally filed specification in parent application 16/522,601 described assembling the apparatus, there were no clearly identified steps for performing a clearly disclosed method or process of assembling. Therefore, paragraph 16 of the current specification which discloses a method of assembling with distinct method steps such as connecting a trigger to a cap or seating the cap and the trigger simultaneously is considered new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, 13, 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally filed specification in parent application 16/522,601 did not include any description of the flanges having any sides or faces directed in any particular direction or orientation, or of the knubs or groves being rounded. Wherein stating that groove or grooves are disposed on an outer face or an outwardly facing side of the flange or the knubs or groves being rounded is considered new matter not disclosed in parent application 16/522,601.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Best et al. 2011/0192867. Best discloses: A trigger overcap (104) assembly, comprising: 
a housing having a body (140); 
a cap (142 which is a separate piece as disclosed in paragraph 103) secured to an upper end of the housing; and 
a trigger (105 as shown in figures 25 and 26) at least partially disposed within the body (as shown in figure 31), 
wherein the cap defines two or more flanges (320a and 320b as shown in figures 39-42) extending downwardly from an underside of the cap, and 
wherein the flanges are configured to engage with and retain the trigger (flanges 320a and 320b engage and retains portions 206, 216a and 216b of the trigger assembly 105 as shown in figures 39-42).
Regarding claims 2-7 Best discloses: the flanges define a downward and outwardly-facing side as is the width of the flange wall which contacts the rounded trigger knubs 206, 216a and 216b with grooves 322a/b and 326a/b that receive a corresponding protrusion 206, 216a and 216b of the trigger wherein the outward and downward facing wall of the flanges 320a/b is a portion of the entire flange with the grooves 322a/b and 326a/b extending along the entire width of the flange wall.
Regarding claim 8 Best discloses a first arm 202a and a second arm 202b that extend from a trigger pad 180, 204, with the protrusions 206, 216a and 216b disposed on each of the arms 202a/b.
Regarding claims 9 and 10 Best discloses the actuation mechanism or trigger as claimed 105 as seen in figures 25 and 26 to include a vertical conduit 254 and a horizontal conduit 258 that are joined at an intersection adjacent 260 and a non-actuated state as seen in figure 41 with the trigger 105 with the vertical conduit 254 not properly seated in the overcap 142 and an actuated state as seen in figure 42 with the trigger 105 with the vertical conduit 254 being properly or fully seated in the overcap 142 as claimed wherein when the assembly is first used it will be in the non-actuated state as seen in figure 41 so that figure 41 depicts a first use situation as claimed in addition to all subsequent use situations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. 2011/0192867. In the first embodiment of the actuation mechanism of figures 25-42 Best discloses: A trigger overcap (104) assembly, including: 
a housing (140);
a cap (142 which is a separate piece as disclosed in paragraph 103) secured to an upper end of the housing; and 
a trigger (105 as shown in figures 25 and 26) at least partially disposed within the body (as shown in figure 31), 
	a nozzle (270);
wherein the trigger defines a fluid passageway (within 254 and 258),
wherein the cap includes two or more downwardly-extending flanges (320a and 320b as shown in figures 39-42), and
wherein each of the two or more downwardly-extending flanges has a groove that engages with a corresponding protrusion disposed on the trigger, thereby retaining the trigger within the cap (flanges 320a and 320b include grooves 322a/b and 326a/b which engage and retain protrusion portions 206, 216a and 216b of the trigger assembly 105 as shown in figures 39-42):
substantially as claimed but does not disclose the nozzle (270) to be a nozzle insert disposed within a nozzle chamber of the trigger. However, in the second embodiment of the actuation mechanism of figures 43-55, Best teaches another nozzle having a nozzle insert (446) disposed within a nozzle chamber (444) apparently for the purpose of enabling removal of the nozzle for cleaning or replacement. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the first embodiment of the actuation mechanism of Best with a nozzle insert as, for example, taught by the second embodiment of the actuation mechanism of Best in order to remove the nozzle for cleaning or replacement.
Regarding claims 13, 14 and 16, Best discloses: the flanges define a downward and outwardly-facing side as is the width of the flange wall which contacts the rounded trigger knubs 206, 216a and 216b with grooves 322a/b and 326a/b that receive a corresponding protrusion 206, 216a and 216b of the trigger wherein the outward and downward facing wall of the flanges 320a/b is a portion of the entire flange with the grooves 322a/b and 326a/b extending along the entire width of the flange wall.
Regarding claim 15, Best discloses a first arm 202a and a second arm 202b that extend from a trigger pad 180, 204, with the protrusions 206, 216a and 216b disposed on each of the arms 202a/b.
Allowable Subject Matter
Claims 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2008-174280 and JP-2014-37268 teach other trigger overcaps with flanges for securing a trigger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754